DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 as filed 01/31/2020 are pending.

Drawings
The drawing filed on 01/31/2020 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [0031] (page 21) and par. [0285](page 157) for correction and at any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. [Note:  Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.]
Each of claims 1, 2, and 12-15 comprise limitations where a group “may be subjected to substitution”.  The phrase “may be subjected to substitution” is unclear with respect to whether or not optional substitution is clearly included for the recited compounds or if the limitation is directed to a process that could occur in the future.  Clarification with respect to the claim language is requested.
Claim 17 recites the term “BO-based derivative”, but the meaning of the abbreviation “BO” is unclear with respect to whether there is a single, accepted meaning in the art.  The metes and bounds of “BO-based” are vague and indefinite.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1).
Hatakeyama et al. sets forth polycyclic aromatic compounds where plural aromatic rings are linked via boron and oxygen atoms for an EL device (see abstract).  General formula (1) is taught at par. 13:

    PNG
    media_image1.png
    208
    307
    media_image1.png
    Greyscale
.
Specific polyaromatic compounds include compounds shown in par. 33 and correspond to instant formula (2).  A light emitting layer of a device may be formed having a polycyclic aromatic compound and an anthracene host such as “BH1” (see Table 5).  BH1 is the following (see par. 549, page 179) and corresponds to an instant formula (1) compound:

    PNG
    media_image2.png
    224
    437
    media_image2.png
    Greyscale
.
Regarding the recited “dopant material”, Hatakeyama et al. teaches dopant material may be used in combination with the polycyclic aromatic compound (see par. 121).  At least one dopant material that may be selected is an aromatic amine derivative (see par. 161) and more specifically, may include example dopant “BD1”, which is a benzofluorene derivative per instant formula (4) per instant claims 12-16:

    PNG
    media_image3.png
    226
    348
    media_image3.png
    Greyscale
(see par. 606).
With respect to the instant light emitting layer having a formula (1) material, a formula (2) material, and a “dopant material”, Hatakeyama et al. teaches “The host material and the dopant material may be respectively composed of a single kind, or may be respectively a combination of plural kinds” (see par. 117).  While Hatakeyama et al. does not appear to teach an example device where all of an anthracene derivative such as BH1, a dopant material such as BD1 and a polycyclic aromatic compound of formula (1) where Y1 is boron and each of X1 and X2 are oxygen were selected to form an emitting layer of an example device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected all three of the materials for forming a light emitting layer, because Hatakeyama teaches the materials as suitable for a light emitting layer and also teaches a plurality of host and dopant materials may be used in combination.  One would expect to achieve an operational device within the disclosure of Hatakeyama with a predictable result and a reasonable expectation of success.
	Regarding claims 2-4, in the above shown anthracene derivative, BH1, the compound has corresponding groups to instant 1-X1 group and a 1-X3.  
Regarding claim 5, the above compound BH1 is identical to instant compound “1-195”.
	Regarding claims 6-11, Hatakeyama teaches the polycyclic aromatic compound of formula (1) may be, more specifically, of formula (2) (see par. 24):

    PNG
    media_image4.png
    347
    468
    media_image4.png
    Greyscale
.
The R9 and R10 groups may be bonded together with ring b to form an aryl ring together with ring b and at least one hydrogen of the ring formed may be substituted by a diarylamino (see par. 25) per instant formula 2A (see also par. 51-60, 63-69).  A diarylamino substituent group may be diphenylamino (see par. 63, 68-69).
Per instant claims 12-16, as previously discussed, dopant “BD1” is taught, which is a benzofluorene derivative per instant formula (4):

    PNG
    media_image3.png
    226
    348
    media_image3.png
    Greyscale
(see par. 606).
It is noted that both of an instant formula (3) and formula (4) are not required to be present and the “dopant material”.  Incorporation of a dopant per instant formula (4) discussed above satisfies the limitation of a “dopant material”; however, Hatakeyama also teaches multiple polycyclic aromatic compounds of formula (1) may be used in a light emitting layer (see par. 117) and formula (1) having X1 and X2 as nitrogen reads upon instant formula (3) compounds.  
	Regarding claim 16, dopant BD1 as discussed above is the same as instant compound “3-A-4) (see par. 606).
	Regarding claim 17, an electron transport layer of the device may include at least a pyridine derivatives (see par. 205-210).
	Regarding claim 18, an electron transport or injection layer may further contain at least an alkali metal (see par. 255).
	Regarding claims 19 and 20, a display apparatus or lighting apparatus may include the organic electroluminescent element (see par. 264).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Nat. Photonics 13, 540-546 (2019) teaches boron derivatives for light emitting devices (see Fig. 1).
Wakamiya et al. (US 2014/0058099 A1) teaches polycyclic aromatic compounds of Formula [1] that may comprise bridging boron and oxygen atoms (see par. 8) and may be used in organic electroluminescence elements (see par. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786